Citation Nr: 0506647	
Decision Date: 03/09/05    Archive Date: 03/21/05	

DOCKET NO.  03-03 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased (compensable) disability 
evaluation for sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1946 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
VARO in Cleveland, Ohio, that denied entitlement to a 
compensable evaluation for the veteran's sarcoidosis of the 
lungs.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.

For good cause shown, the representative's motion for 
advancement on the docket has been granted.  38 U.S.C.A. 
§ 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).


REMAND

Of record is a January 2003 communication from the head of 
the Department of Pulmonary and Critical Care Medicine at the 
Cleveland Clinic.  The physician stated the veteran had a 
"long-standing" history of sarcoidosis and "severe" lung 
impairment.  He stated the sarcoidosis was currently at the 
fibrotic stage and was unresponsive to therapy.  He noted the 
veteran had also been treated for bronchogenic carcinoma.  

Subsequent thereto, the veteran was scheduled for a rating 
examination by VA and the examiner was to be asked to 
distinguish to the extent possible any current findings 
attributable to the residuals of the service-connected 
sarcoidosis from those associated with the nonservice-
connected bronchogenic carcinoma.  The examiner was asked 
that if he or she could not differentiate between the 
residuals of the sarcoidosis and those of the bronchogenic 
carcinoma, he or she should so state.

The veteran was accorded the rating examination by VA in 
November 2003.  The examiner determined that it was "more 
likely than not" that the veteran's cancer and his subsequent 
decline in pulmonary functioning were related to treatment 
for the cancer or related to his past history of heavy 
smoking.  The examiner stated it was "clear" that the 
veteran's pulmonary function testing showed very severe 
obstructive physiology with increased lung volumes and 
preserved diffusion capacity.  The examiner stated it was 
"more likely than not" that the abnormalities were directly 
related to the veteran's smoking history.  

In an addendum signed by a VA endocrinologist a few days 
later, a similar opinion was expressed.  The endocrinologist 
indicated it was "not as likely as not" that the lung cancer, 
diagnosed 40 years after treatment for tuberculosis and 
48 years after separation from service, was related to remote 
abnormal chest X-ray finding.  The endocrinologist also 
believed it was as likely as not that the veteran's lung 
cancer was secondary to his years of smoking.  However, 
neither examiner addressed the statement from the physician 
at the Cleveland Clinic and neither examiner responded to the 
compensation and pension examination inquiry pertaining to 
the examination in which the examiner was to indicate whether 
any current findings were residuals of the service-connected 
sarcoidosis and, then, if the examiner could not 
differentiate the residuals of sarcoidosis from those of 
bronchogenic carcinoma, he or she was to so state.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following actions:

1.  The agency of original jurisdiction 
must review the claims file and ensure 
that all Veterans Claims Assistance Act 
of 2000 notice obligations have been 
satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) and 
any other applicable legal precedent.  

2.  The VA pulmonologist who conducted 
the compensation examination of the 
veteran at the VA Medical Center in 
Cleveland in November 2003 should be 
contacted and asked to review the report 
of his examination of the veteran at that 
time, opine as to whether or not it is 
possible to distinguish the 
symptomatology of the veteran's service-
connected sarcoidosis from his 
bronchogenic carcinoma.  If it is not 
possible to do so, the examiner should so 
state.  If it is possible to do so, the 
examiner should opine as to the degree of 
impairment attributable to the 
sarcoidosis versus that attributable to 
the carcinoma.  The examiner should also 
address the essentially identical 
statements from the pulmonologist at the 
Cleveland Clinic Foundation in January 
2003 and January 2004.  If the VA 
pulmonologist is not available, another 
examination of the veteran is authorized 
for the purpose of determining the 
current nature and extent of impairment 
attributable to the veteran's service-
connected sarcoidosis for the purpose of 
determining whether the symptomatology 
associated with the sarcoidosis can be 
distinguished from that attributable to 
the veteran's bronchogenic carcinoma.  
The rationale for any opinion expressed 
should be fully explained.  Any studies 
deemed to be helpful in forming an 
opinion are authorized.  If the examiner 
is unable to answer, with a reasonable 
degree of certainty, the degree of 
impairment attributable to the 
sarcoidosis, he or she should so 
indicate.  

3.  Then, the RO should readjudicate the 
claim in light of all pertinent evidence 
and legal authority.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case that contains a 
summary of the relevant evidence and 
discussion of the applicable laws and 
regulations.  They should also be 
afforded an opportunity for response.

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


